Citation Nr: 1032761	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969, and from December 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for PTSD, initially rated 30 
percent, and a December 2008 rating decision that denied TDIU.  

In June 2010, a Board videoconference personal hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the initial rating appeal period the Veteran's 
PTSD has been manifested by symptoms of anxiety, depression, 
sleep disturbances, intrusive recollections, irritability, 
outbursts of anger, and panic attacks four times per week.  

2.  The Veteran's service-connected disabilities are PTSD, rated 
50 percent disabling, tinnitus, rated 10 percent disabling, and 
bilateral hearing loss, rated 0 percent disabling; these 
disabilities have had a common etiology.  

3.  The veteran reported that he had one year of college 
education and work experience in road maintenance and driving a 
truck.  

4.  The service-connected disabilities preclude all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veterans' favor, the 
criteria for a rating of 50 percent, but no more, for PTSD have 
been met during the entire initial rating appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (Code) 9411 (2009).  

2.  Resolving reasonable doubt in the Veterans' favor, the 
requirements for TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the duty to assist, the Veteran's pertinent 
treatment records have been secured, and the RO arranged for VA 
examinations in October 2007 and September 2009.  These 
examinations, taken together, are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical history 
and complaints, made clinical observations, and rendered opinions 
regarding the severity of the disabilities and the occupational 
impact.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  He has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  

Inasmuch as the benefits sought are being granted, there is no 
reason to further discuss how VA fulfilled the duties to notify 
and assist the Veteran with respect to these claims.  
Accordingly, the Board will address the merits of the claims.

Initial Rating for PTSD

Service connection for PTSD was granted by the RO in an April 
2008 rating decision.  The 30 percent initial disability rating 
was awarded under the provisions of Code 9411 from the date of 
claim in December 2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In this case, the Board has considered the entire period of 
initial rating claim from December 2006 to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

A 30 percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

In this decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an exhaustive 
list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate schedular 
rating assignment, and, although noting which criteria have not 
been met, has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant the assigned rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The evidence in this case includes an October 1997 VA examination 
report.  At that time, it was noted that the Veteran had been 
married to his only wife for 41 years.  He had two grown children 
with whom he had a distant relationship.  He stated that he had 
no friends in Nevada, but had some friends in California.  He 
enjoyed fishing, playing cards on the internet, country music, 
and reading westerns and war stories.  The Veteran reported sleep 
impairment and that he only got 3 to 4 hours per night.  He 
reported a history of violence years ago that he described as 
being quickness to get into fights, but nothing recently, and 
reported good impulse control.  He denied panic attacks and 
homicidal thoughts or suicidal thoughts.  He reported a limited 
social network and had retired in 2004.  Upon examination, he was 
restless, had anxious and depressed mood, had circumstantial 
thought process that included ruminations.  

During the October 2007 examination, the PTSD symptoms were 
described.  The Veteran reported that he had recurrent and 
intrusive distressing recollections of stressful events, 
including images, thoughts, perceptions and recurrent distressing 
dreams.  He stated that he had feelings of detachment or 
estrangement from others, irritability or outbursts of anger, and 
an exaggerated startle response.  He stated that his symptoms had 
been delayed until his service in Iraq and have become 
progressively worse in the past years.  He reported poor sleep; 
dreams of combat at least once per month; psychological triggers 
for intrusive combat memories such as war movies, Vietnam War 
footage and news of Iraq; avoidance of crowds; hypervigilance; 
depression; and severe irritability, with the Veteran's spouse 
stating that he had tried to strangle her in the past.  The 
diagnosis was PTSD.  The GAF score was listed as 60.  

An examination was conducted by VA in September 2009.  At that 
time, it was reported that the Veteran had completed two PTSD 
classes and was undergoing individual therapy.  He reported no 
history of suicide attempts, but a history of violence and 
assaults in that he became very angry very quickly.  He had panic 
attacks three to four times per week that were triggered by 
crowds.  He had no homicidal or suicidal thoughts.  Impulse 
control was fair.  He described memory difficulties.  He 
complained of recurrent and intrusive distressing recollections 
of stressful events and tried to avoid thoughts, feelings or 
conversations associated with his traumas.  He had feelings of 
detachment or estrangement from others.  He reported difficulty 
falling or staying asleep, irritability or outbursts of anger, 
hypervigilance and an exaggerated startle response.  He reported 
no significant periods of remission.  On examination, the Veteran 
was noted to be easily distracted and had a short attention span, 
with uninhibited behavior.  The diagnosis was PTSD.  The GAF 
score was listed as 55.  

VA outpatient treatment records dated from August 2008 to 
February 2010 show that the Veteran has been receiving regular 
outpatient therapy, primarily in the PTSD and anger classes.  In 
a February 2010 statement, the VA psychologist who coordinates 
the PTSD outpatient treatment program reported that the Veteran's 
current GAF score was 55.  He wrote that the Veteran had been 
actively engaged with all recommended PTSD treatment plans and 
was active in the eight week PTSD and anger class.  It was noted 
that the Veteran's mood and social functioning was significantly 
impaired due to PTSD symptoms.  The Veteran reported that his 
anger had negatively impacted his interactions with his family 
members, particularly his wife and there was currently 
significant marital discord, with isolation and withdrawal that 
made it difficult to maintain close relationships.  He stated 
that he had been forced to retire four years earlier because of a 
lawsuit filed against him for using racial slurs.  This was 
described as a reflection of the impact of the anger and PTSD 
symptoms on his work functioning.  The examiner stated that the 
Veteran had made progress in effectively managing his PTSD 
symptoms since he began the program in October 2008.  There had 
been significant reduction in the re-experiencing symptoms of 
PTSD.  Symptoms of emotional numbing, avoidance, and hyperarousal 
had been exacerbated as a result of continued marital discord.  
His anger was significant enough to warrant his continued work in 
the program.  In this examiners opinion, the Veteran would 
continue to have significant impairments in occupational 
functioning in any employment setting due to his PTSD.  Despite 
efforts and progress, the prognosis was only fair to good.  

On examination in October 2007, the Veteran's PTSD was shown to 
be primarily manifested by restlessness, anxiety, depression, 
sleep disturbances, intrusive recollections, feelings of 
detachment, feelings of estrangement from others, irritability, 
outbursts of anger, and an exaggerated startle response.  By 
examination in September 2009, additional symptoms such as being 
easily distracted and panic attacks three to four times per week 
were described.  

After a review of all the evidence, the Board finds that, 
throughout the initial rating appeal period the Veteran's PTSD 
has been manifested by symptoms of anxiety, depression, sleep 
disturbances, intrusive recollections, irritability, outbursts of 
anger, and panic attacks four times per week.  Some of these 
symptoms meet the specific rating criteria for a 50 percent 
rating for PTSD.  Resolving reasonable doubt in the Veterans' 
favor, the Board finds that the criteria for a rating of 50 
percent for PTSD have been met during the entire initial rating 
appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Code 9411.  

At no time during the initial rating appeal period has the 
Veteran's PTSD manifested symptoms that more nearly approximate 
the criteria for a 70 percent rating.  Throughout the initial 
rating period, PTSD has not resulted in occupational and social 
impairment, with deficiencies in most areas.  As such a rating 
beyond 50 percent for PTSD is not warranted for any period of 
initial rating appeal.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular consideration.  An extraschedular disability 
rating is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule and the assigned rating is, 
therefore, adequate, and no referral for an extraschedular rating 
is required.  In this regard, as noted, the Veteran's symptoms of 
include symptoms of anxiety, depression, sleep disturbances, 
intrusive recollections, irritability, outbursts of anger, and 
panic attacks four times per week are specifically contemplated 
in the rating schedule.  The Veteran has reported other 
psychiatric symptoms such as feelings of estrangement and 
detachment, intrusive recollections, restlessness, and 
exaggerated startle response that have been rating by analogy as 
"like or similar to" PTSD schedular rating criteria.  See 
Mauerhan, 16 Vet. App. 436.  

Moreover, the additional contentions regarding occupational 
impairment due to PTSD, to the extent it pertains to inability to 
obtain or maintain substantially gainful employment, is addressed 
below in the (extraschedular) TDIU issue on appeal.  

TDIU

The Veteran is also seeking a TDIU.  In addition to his service-
connected PTSD, which is now rated 50 percent disabling, service 
connection is also in effect for tinnitus, rated 10 percent 
disabling, and bilateral hearing loss, rated 0 percent disabling.  
The combined evaluation is 60 percent.  Review of the April 2008 
rating decision that granted service connection for these 
disabilities discloses that service connection was specifically 
established on the basis of exposure to combat in Vietnam; thus, 
the disabilities are considered to have been caused by a common 
etiology for purposes of determining schedular eligibility for 
TDIU.  38 C.F.R. § 4.16.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  Disabilities resulting from a common etiology or a 
single accident will be considered as one disability for these 
purposes.  When these percentage standards are not met, 
consideration may be given to entitlement on an extraschedular 
basis, taking into account such factors as the extent of the 
service-connected disability, and employment and educational 
background.  It must be shown that the service-connected 
disability produces unemployability without regard to advancing 
age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19.

Marginal employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U. S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis, 
included by not limited to employment such as a family business 
or sheltered workshop.  When earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16.  

The record, including testimony given at the Board personal 
hearing on appeal, shows that the Veteran retired from employment 
in road maintenance with the Los Angeles Department of Public 
Works in 2004, then worked until June 2006 driving a truck.  He 
stated that he has not worked since 2006.  He reported having had 
one year of college education.  

VA audiometric evaluations show that he has complaints of 
constant tinnitus and hearing loss that is noncompensable under 
the schedule for rating disabilities.  38 C.F.R. § 4.85, Code 
6100.  His primary disability is his PTSD.  On examination by VA 
in September 2009, the examiner rendered an opinion that the 
Veteran was not totally impaired occupationally and socially due 
to his PTSD.  The examiner went on to state, however, that of the 
jobs not prevented by age and physical condition, the Veteran 
would be unlikely to be successful due to irritability and anger 
management problems, which interfered with the ability to 
establish relationships.  In a February 2010 statement, the 
psychologist who is treating the Veteran on an outpatient basis 
wrote that, in his opinion, the Veteran would continue to have 
significant impairments in occupational functioning in any 
employment setting due to his PTSD if he were to seek employment 
again.  

For consideration of TDIU, the question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this 
case, the Board finds that the evidence of record is at least in 
relative equipoise on the question of whether the Veteran is 
unable to obtain or maintain substantially gainful employment due 
to service-connected disabilities.  The Veteran's PTSD 
symptomatology is the most impairing, as it renders the Veteran 
incapable of performing many of the mental acts required by 
employment.  While there is medical opinion evidence that the 
Veteran is not totally occupationally impaired due to PTSD, the 
opinion is also stated that the symptoms of anger and 
irritability interfered with the ability to 


establish relationships.  There is also opinion evidence that the 
Veteran would have significant impairments in occupational 
functioning in any employment setting due to PTSD.  Resolving 
reasonable doubt in the Veterans' favor, the Board finds that the 
requirements for TDIU have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19. 


ORDER

An initial rating of 50 percent for PTSD is granted.  

TDIU is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


